Citation Nr: 0824568	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for impaired visual 
acuity.

2.  Entitlement to an increased rating for postoperative 
residuals of right shoulder acromioclavicular separation, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with degenerative arthropathy.

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to March 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the veteran's 
claims for service connection for impaired visual acuity, 
lumbosacral strain with degenerative arthropathy, bilateral 
pes planus, and bilateral hearing loss and for an increased 
rating for postoperative residuals of right shoulder 
acromioclavicular separation.  The Board remanded the matters 
for further notification, evidentiary development, and 
adjudication in July 2006.  Action was thereafter taken on 
the claim by the Appeals Management Center (AMC) in 
Washington, D.C., which denied the veteran's claims for 
service connection for impaired visual acuity and for an 
increased rating for postoperative residuals of right 
shoulder acromioclavicular separation via the issuance of a 
supplemental statement of the case (SSOC) in December 2007.  
Also in December 2007, the AMC issued a rating decision 
granting service connection for lumbosacral strain with 
degenerative arthropathy, assigning an initial 20 percent 
rating; for bilateral pes planus, assigning an initial 10 
percent rating; and for bilateral hearing loss, assigning an 
initial noncompensable rating.

In February 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.
As the appeal of the veteran's claims for an initial rating 
in excess of 20 percent for lumbosacral strain with 
degenerative arthropathy; for an initial rating in excess of 
10 percent for bilateral pes planus; and for an initial 
compensable rating for bilateral hearing loss emanate from 
the veteran's disagreement with the initial ratings assigned 
following the December 2007 grant of service connection, the 
Board has characterized the claims as for higher initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that the veteran's claims must be remanded 
again.

In July 2006, the Board remanded the veteran's claim for 
evidentiary development, to include seeking records of a 
denial of Social Security Administration (SSA) benefits, for 
which the veteran testified he applied in 1998 or 1999.  The 
record reveals that the AMC requested the veteran's SSA 
records in August 2006.  In September 2006, the SSA's Office 
of Disability and International Operations responded that the 
AMC had misrouted the request, which was being "forwarded to 
the module."  The SSA's response indicated that the AMC 
should follow up in 60 days if no further response was 
received.  However, it does not appear that any further 
response was forthcoming, nor does the AMC appear to have 
pursued its request for the records past the initial August 
2006 correspondence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.
As noted above, the veteran is entitled as a matter of law to 
compliance with the Board's remand instructions.  See 
Stegall, 11 Vet. App. at 271.  Therefore, the Board finds 
that the AMC must, on remand, again seek to obtain all 
relevant records from the veteran's denial of SSA benefits.  
All efforts to obtain documentation of the SSA denial must be 
recorded in the veteran's claims file, and the AMC must 
request that SSA provide a negative response if no such 
records are available.

The Board further notes that in December 2003, the veteran 
submitted evidence in the form of a Medical 
Release/Physician's Statement issued by the Texas Department 
of Human Services (DHS) and signed by the veteran's treating 
VA physician in August 2003.  Although the RO contacted the 
treating physician for clarification of the diagnoses 
identified on the form, no attempt was made to contact the 
Texas DHS to ascertain whether the form was filed with that 
office as part of an application for benefits.  Thus, on 
remand the AMC should contact the Texas DHS to determine if 
any such application for benefits has been filed by or on 
behalf of the veteran.  If so, all such records associated 
with the application and its outcome must be obtained and 
associated with the veteran's claims file.  If no such 
request was made, or if no such records are available, a 
negative response must be requested and associated with the 
claims file.

With regard to the issues of entitlement to initial ratings 
in excess of 20 percent for lumbosacral strain with 
degenerative arthropathy and in excess of 10 percent for 
bilateral pes planus, and entitlement to an initial 
compensable rating for bilateral hearing loss, the Board 
notes that the AMC informed the veteran via a December 2007 
rating decision that it had granted his claims for service 
connection for lumbosacral strain with degenerative 
arthropathy, assigning an initial 20 percent rating; for 
bilateral pes planus, assigning an initial 10 percent rating; 
and for bilateral hearing loss, assigning an initial 
noncompensable rating.  In an April 2008 statement, the 
veteran expressed disagreement with the initial ratings 
assigned following the grant of service connection.  The 
Board finds that this statement represents a timely notice of 
disagreement.  See 38 C.F.R. § 20.201 (2007).  However, the 
RO has not issued a statement of the case on the issue, and 
as a result no appeal has been perfected.  The United States 
Court of Appeals for Veterans Claims has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Any medical or other records relied 
upon by SSA in denying the veteran 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

2.  The AMC must confirm with the Texas 
HCS whether, in 2003 or at any other 
time, the veteran has sought benefits 
from that agency.  If so, any medical 
or other records relied upon by the 
Texas HCS in granting or denying the 
veteran benefits should be sought.  The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding requesting 
records must be followed.  All records 
and/or responses received should be 
associated with the claims file.

3.  After securing any additional 
records, and after undertaking any 
other development deemed appropriate, 
the AOJ should readjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority (to 
include consideration of all evidence 
received since the December 2007 
supplemental statement of the case was 
issued).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond.
4.  The veteran and his representative 
should be sent a statement of the case 
on the issues of entitlement to initial 
ratings in excess of 20 percent for 
lumbosacral strain with degenerative 
arthropathy and in excess of 10 percent 
for bilateral pes planus, and 
entitlement to an initial compensable 
rating for bilateral hearing loss.  If, 
and only if, the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the 
claim should be returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


